Citation Nr: 1634797	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-21 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for pituitary macroadenoma, status post excision, with impaired vision in left eye (pituitary macroadenoma).

3.  Entitlement to service connection for degenerative arthritis, cervical spine.

4.  Entitlement to service connection for lipoma, left chest wall, status post excision (lipoma).

5.  Entitlement to service connection for type II diabetes mellitus.

6.  Entitlement to service connection for ischemic heart disease.

REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
December 2011 and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The February 2016 rating decision denied the claims of entitlement to service connection for diabetes and ischemic heart disease.  The Veteran filed a timely May 2016 notice of disagreement (NOD), and therefore the issues are in appellate status.  See Manlincon v. West, 12 Vet. App. 238 (1999).  They are discussed further in the REMAND portion of the decision below.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that further development of this appeal is needed before the issues may be decided.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Exposure to Herbicides in the Republic of Vietnam

The Veteran contends that he was exposed to herbicide agents, to include Agent Orange, based on his service in the Republic of Vietnam.  During his May 2016 Board hearing, he testified that he had worked on the U.S.S. Forrestal and serviced airplanes that had flown in the same airspace as those spraying Agent Orange.  He testified that he off-loaded cargo from the airplanes on the ship, and that the cargo had been on the tarmac in Saigon, Republic of Vietnam.  He testified that he did his laundry in the ocean water surrounding the ship and that any chemical residuals from the land may have infected the water and thereby his clothing as well.  In a December 2015 letter, the Veteran also mentioned that a shipmate of his had received presumptive service connection for prostate cancer based on exposure to herbicides; the implication being that the Veteran had the same service and therefore should receive the same presumption of exposure to herbicides.

Under 38 U.S.C.A. § 1116(a) a veteran who "served in the Republic of Vietnam" between January 6, 1962 and May 7, 1975 is presumed service connected for certain conditions likely caused by exposure to herbicides, to include Agent Orange, even if he cannot prove he was ever actually exposed to a qualifying herbicide.  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See id.; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Service members who do not meet these requirements are nonetheless entitled to show that they were actually exposed to herbicides.  See Haas, 525 F.3d at 1193.

Here, the Veteran's military personnel records show that he was stationed on the U.S.S. Forrestal, a carrier, in the offshore waters of the Republic of Vietnam from June 1967 to December 1967.  These records indicate that the Veteran was a blue water veteran and that he did not have brown water service or set foot on land.  See Haas, 525 F.3d at 1168.  The lay evidence of record also supports this conclusion, and the Board notes that the Veteran has made no allegation of brown water service or setting foot on the land of the Republic of Vietnam.  This conclusion is also supported by an August 2011 Personnel Information Exchange System (PIES) response and a February 2016 Joint Services Records Research Center (JSRRC) memorandum.  To the extent that the Veteran has otherwise alleged residual exposure to herbicides through maintenance of aircraft that occupied the same airspace as other planes that sprayed herbicides or the handling of cargo that rested on the land in the Republic of Vietnam or washing his clothing in the ocean water, the Board finds these allegations to be too tenuous and unsupported by the remaining evidence of record to allow the Board to make an affirmative finding of exposure to herbicides, to include Agent Orange.  Given the tenuous nature of the Veteran's allegations and the lack of supporting evidence, the benefit-of-the-doubt rule is not applicable, and the Board finds that the Veteran was not exposed to herbicides.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.307, 3.309.

Additionally, the Board recognizes that the Veteran wrote that a shipmate of his did receive a presumption of exposure to herbicides, through which he obtained service connection for prostate cancer.  See December 2015 letter.  The Board notes that such prior decisions do not establish precedent and are uniquely related to the facts and circumstances presented in each particular case.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1303.  Furthermore, the shipmate's decision is not of record and therefore the facts of that case are unknown.  Accordingly, that prior decision of a different veteran is not sufficient to establish a presumption of exposure to herbicides in this Veteran's case.



VA Examinations

The Veteran seeks service connection for hypertension, pituitary macroadenoma, degenerative arthritis, cervical spine, and lipoma.  The Board finds that the evidence of record shows diagnoses of a disability or at least symptoms indicating a possible disability for each of the above four claims.  Additionally, based on the testimony of the Veteran at the May 2016 Board hearing, the Board finds that each disability may be related to his service.  Accordingly, the Board finds that the low threshold of McLendon has been met; VA has a duty to assist this Veteran in substantiating his claims by providing him examinations.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been afforded examinations for any of these conditions, they should be scheduled on remand.

Manlincon

The February 2016 rating decision denied the claims of entitlement to service connection for diabetes and ischemic heart disease.  The Veteran filed a timely May 2016 notice of disagreement (NOD), and therefore the issues are in appellate status.  A statement of the case (SOC) has not yet been issued.  Remand is necessary for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Issue a SOC for the claims of entitlement to service connection for type II diabetes mellitus and ischemic heart disease.

The Veteran should be advised that, upon receipt of this SOC, he still needs to file a substantive appeal in response in order to perfect the appeal of these claims to the Board.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to confirm the diagnosis of hypertension.

The examiner is then asked to answer the following questions:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during or is otherwise related to the Veteran's active service, to include exposure to toxins while fighting fires?

Is it at least as likely as not that the Veteran's hypertension is proximately caused or aggravated by his service-connected PTSD?

The examiner should note that this second question requires two opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should attempt to establish a baseline level of severity of the hypertension prior to aggravation by the PTSD.

For the purpose of these opinions, the examiner should note that the Board has determined that the Veteran was not exposed to herbicides, to include Agent Orange, while serving in the Republic of Vietnam.  The Board does, however, acknowledge that the Veteran's exposure to toxins and fumes while fighting fires aboard the U.S.S. Forrestal is consistent with the circumstances of his service.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence of record should be considered and discussed, to include the lay evidence of record.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his pituitary macroadenoma and lipoma.  The entire claims file must be reviewed in conjunction with the examination.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during or is otherwise related to the Veteran's active service, to include exposure to toxins while fighting fires.  With respect to the development of the lipoma in service, the examiner should comment on the Veteran's statement that the lipoma became evidence within six months of his separation from service.

For the purpose of these opinions, the examiner should note that the Board has determined that the Veteran was not exposed to herbicides, to include Agent Orange, while serving in the Republic of Vietnam.  The Board does, however, acknowledge that the Veteran's exposure to toxins and fumes while fighting fires aboard the U.S.S. Forrestal is consistent with the circumstances of his service.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence of record should be considered and discussed, to include the lay evidence of record as well as the June 2016 etiological opinions provided by private medical service providers.

5.  Schedule a VA examination to determine the nature and etiology of the Veteran's degenerative arthritis, cervical spine.  The entire claims file must be reviewed in conjunction with the examination report.

The examiner is asked to confirm the diagnosis of degenerative arthritis, cervical spine.  If the diagnosis is ruled out, or if a separate disability is diagnosed, an explanation must be provided.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during or is otherwise related to the Veteran's active service, to include an injury sustained while fighting a fire.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence of record should be considered and discussed, to include the lay evidence of record.

6.  Finally, readjudicate the appeal.  If any of the benefits remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




